Title: To George Washington from Udny Hay, 3 July 1781
From: Hay, Udny
To: Washington, George


                  
                     Sir.
                     Poughkeepsie 3d July 1781
                  
                  I have the Honour to enclose for your Excellency’s perusal No. 1 my General Return of Provisions up to 1st of May, for which regular Vouchers have been obtain’d, and are either in the Possession of me, or one of my Assistants.  No. 2 a Return of Provisions, which I have every Reason to suppose delivered, but of which I have not yet regular Returns—No. 3 a Return of short Forage, for which regular Vouchers have been obtaind.  No. 4 a Return of Hay in the same situation—and No. 5—a Return of Short Forage, which I have every reason to suppose delivered, but for which I have not yet regular Vouchers, including some Pasture, for which I have actually paid as a State Officer.
                  On stating an Account Current crediting the United States with the Value of the whole Quotas demanded from this State, at the prices fix’d by Congress, and changing them at the same rate, with the Value of all the Articles furnished under my direction it appears that the Quarter Master’s Department is indebted to this State £5947.7s.6d, but we remain very considerably indebted to the Commissary’s Department, a great part of which I am in Hopes to pay betwixt this and Fall, as the Legislature at their last Session has used every exertion the distressed Situation of the State wou’d permit, for raising the Supplies agreeable to the Demands made upon them.  I have the Honour to be with every Sentiment of Respect. Your Excellency’s most Obedient & very Humble Servt
                  
                     Udny Hay
                     
                  
               